DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/8/2021 have been fully considered but they are not persuasive. With regard to claim 11, Applicant argues that Drogo fails to teach or suggest the features recited by amended “selecting, by a user of the fluid ejection system via an operator interface, one fluid ejection device of a plurality of fluid ejection devices of the fluid ejection system” and “activating an indicator on or proximate the selected fluid ejection device.”  However, the characterization above is not accurate.  In fact, the claim was amended to include “by a user of the fluid ejection system.”  Everything italicized above represents the claim as originally filed.  Nonetheless, the argument is not found to be persuasive because Drogo teaches a user input device (506) (in anticipation of a user of the fluid ejection system).  This user input device is part of the computer (500) which is capable of performing the functions (method) of the vision system (142) as discussed in paragraphs [0044, 0050 and 0051].
Applicant argues with regard to claim 1, that Drogo and Gakuo, either alone, or in combination, fail to teach or suggest the features recited by amended independent claim 1.  Claim 1, as amended included the additional feature as discussed in claim 11.  Additionally, claim 1, was amended to include each indicator directly on a corresponding fluid ejection device.  For reasons discussed above with regard to claim 11, Drogo teaches the claim limitation.  Gakuo also teaches the limitation relating to each indicator. 
.
Claim(s) 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0344560 to Drogo et al. “Drogo.”
With regard to Claim 11, Drogo a method for maintaining a fluid ejection system (100), the method comprising:
	selecting, by a user of the fluid ejection system via an operator interface (remote computer, smart phone, or the like as described in paragraph [0044, 0050-0051 and 0056]), one fluid ejection device (120) of a plurality of fluid ejection devices of the fluid ejection system [0044 and 0050-0051]; and
	activating an indicator on or proximate the selected fluid ejection device [0044].
With regard to Claim 13, Drogo teaches wherein selecting the one fluid ejection device comprises selecting the one fluid ejection device via a graphical user interface [0044, 0050-0051, 0054 and 0056].
	With regard to Claim 14, Drogo teaches wherein selecting the one fluid ejection device comprises selecting one printhead assembly of a plurality of printhead assemblies [0044, 0050-0051, 0054 and 0056].
	With regard to Claim 15, Drogo teaches wherein the fluid ejection system includes an inkjet printing system [0010-0011].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0344560 to Drogo et al. “Drogo” as modified by JP 2002301829A.
With regard to Claim 1, Drogo teaches a fluid ejection system (100) comprising:
	a plurality of fluid ejection devices (120);
	an operator interface for a user of the fluid ejection system to select a fluid ejection device (remote computer, smart phone, or the like as described in paragraph [0044, 0050-0051 and 0056]); and
	a controller (114) to turn on an indicator for the selected fluid ejection device ([0044 and 0047] and claims 1 and 5).

	However, JP2002301829A teaches (fig. 8) a corresponding plurality of indicators (14), each indicator (14) directly on a corresponding fluid ejection device (2bk, 2c, 2m and 2y). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Drogo with the corresponding plurality of indicators as taught by JP 2002301829A to insure correct ink tank is replaced [0026].
With regard to Claim 2, JP2002301829A is silent with regard a specific teaching of each indicator includes a light emitting diode. However, JP2002301829A teaches that the lamp is a blinking/lighting warning lamp. One skilled in the art knows that light emitting diodes are ideal because they are efficient, bright/intense, reliable and inexpensive. As such, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Drogo as modified by JP2002301829A to have each indicator include light emitting diodes, to aid operator in precise visual notification. This insures that the actual detected problem is properly identified and rectified.
	With regard to Claim 3, Drogo teaches wherein the operator interface includes a graphical user interface (remote computer, smart phone, or the like as described in paragraph [0044 and 0056)).
	With regard to Claim 4, Drogo teaches wherein each fluid ejection device includes a printhead assembly [0013].
	With regard to Claim 5, Drogo teaches wherein the fluid ejection system includes an inkjet printing system [0010-0011].
Claim 6, Drogo teaches a fluid ejection system (100) comprising:
a plurality of fluid ejection devices (120);
	an operator interface for a user of the fluid ejection system to select a fluid ejection device (remote computer, smart phone, or the like as described in paragraph [0044, 0050-0051 and 0056]); and
	a controller (114) to turn on the indicator for the selected fluid ejection device ([0044 and 0047] and claims 1 and 5).
	Drogo does not expressly teach a corresponding plurality of indicators, each indicator proximate a corresponding fluid ejection device. 
However, JP2002301829A teaches (fig. 6) a corresponding plurality of indicators (14), each indicator (14) proximate a corresponding fluid ejection device (2bk, 2c, 2m and 2y). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Drogo with the corresponding plurality of indicators as taught by JP2002301829A to insure correct ink tank is replaced [0026].
With regard to Claim 7, Drogo teaches the claimed invention except for further comprising: at least one driver board; wherein each fluid ejection device is removably electrically coupled to the at least one driver board, and wherein each indicator is located on the at least one driver board.
	However, JP2002301829A teaches further comprising: at least one driver board; wherein each fluid ejection device is removably electrically coupled to the at least one driver board, and wherein each indicator is located on the at least one driver board (fig. 6). It would have been obvious to one of ordinary skill in the art before the filing date of 
With regard to Claim 8, JP2002301829A is silent with regard a specific teaching of each indicator includes a light emitting diode. 
However, JP2002301829A teaches that the lamp is a blinking/lighting warning lamp. One skilled in the art knows that light emitting diodes are ideal because they are efficient, bright/intense, reliable and inexpensive. As such, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Drogo as modified by JP2002301829A to have each indicator include light emitting diodes, to aid operator in precise visual notification. This insures that the actual detected problem is properly identified and rectified.
	With regard to Claim 9, Drogo teaches wherein the operator interface includes a graphical user interface (remote computer, smart phone, or the like as described in paragraph [0044 and 0056]).
	With regard to Claim 10, Drogo teaches wherein each fluid ejection device includes a printhead assembly [0013].
	With regard to Claim 12, Drogo teaches the claimed invention except for wherein activating the indicator comprises turning on a light emitting diode.
	However, JP2002301829A teaches that the lamp is a blinking/lighting warning lamp. One skilled in the art knows that light emitting diodes are ideal because they are efficient, bright/intense, reliable and inexpensive. As such, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Drogo as modified by JP2002301829A to have each indicator include light emitting .

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/Primary Examiner, Art Unit 2853